                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                       8:13CR375

       vs.
                                                                        ORDER
TRACY JOHNSON,

                      Defendant.


       Defendant Tracy Johnson appeared before the court on January 4, 2019, on an Amended
Petition for Warrant or Summons for Offender Under Supervision [65].                 Defendant was
represented by Assistant Federal Public Defender Julie B. Hansen, and the government was
represented by Assistant U.S. Attorney John E. Higgins. Defendant waived his right to a
probable cause hearing on the Amended Petition pursuant to Fed. R. Crim. P. 32.1(b)(1)(A). The
government moved for detention. Defendant is in the custody of authorities for the State of
Nebraska. Therefore, the government’s oral motion for detention should be held in abeyance.
       I find that the Amended Petition [65] alleges probable cause and that Defendant should
be held to answer for a final dispositional hearing before Senior Judge Bataillon.


       IT IS ORDERED:
       1.      The government’s motion to withdraw the Petition for Warrant or Summons for
Offender Under Supervision [58] is granted.
       2.      A final dispositional hearing on the Amended Petition for Warrant or Summons
for Offender Under Supervision [65] will be held before Senior Judge Bataillon in Courtroom
No. 3, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska,
on February 12, 2019, at 2:30 p.m. Defendant must be present in person.
       3.      The government's motion for detention pursuant to the Bail Reform Act is held in
abeyance pending Defendant coming into federal custody.
       4.      The U.S. Marshal is authorized to return Defendant to the custody of Nebraska
state authorities pending the final disposition of this matter and the U.S. Marshal for the District
of Nebraska is directed to place a detainer with the correctional officer having custody of
Defendant.


       Dated this 7th day of January, 2019.

                                                  BY THE COURT:

                                                  s/ Michael D. Nelson
                                                  United States Magistrate Judge




                                              2
